Citation Nr: 0005165	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-10 902	)	DATE
	)
	)
On appeal received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to June 19, 1997 
for the award of dependency and indemnity compensation 
benefits.

3.  Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation benefits.


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


REMAND

The veteran, who served on active duty from August 1944 to 
June 1946, died in December 1989.  The appellant has been 
recognized as his surviving spouse.
In a July 1997 decision the RO granted entitlement to 
dependency and indemnity compensation, effective from the 
date of the appellant's claim, June 19, 1997 (despite some 
references to June 16, 1997).  See 38 U.S.C.A. § 5111 (West 
1991) (regarding the actual commencement date for such 
payments--which was followed in this case such that actual 
payments began in July 1997).

In a June 1998 letter--apparently issued in response to Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998)--apparently without 
an actual claim by the appellant--the RO indicated that she 
was not entitled to accrued benefits.  In a subsequent letter 
from the appellant that month, she indicated that she was 
not, in essence, seeking accrued benefits, but instead an 
earlier effective date for her award of dependency and 
indemnity compensation.  She felt that she should be entitled 
to benefits from the date of the veteran's death.  This 
appeal stems in part from the decision to deny this claim, 
which was clarified in yet another RO letter in June 1998 and 
the July 1998 statement of the case.  Since that statement of 
the case addressed this issue properly, and since the 
appellant has timely appealed the effective date question, 
the Board finds that this issue is properly in appellate 
status.

The evidence of record shows, however, that on her June 1997 
claim for dependency and indemnity compensation benefits, the 
appellant was in receipt of Social Security Administration 
benefits.  Although she stated that such benefits were based 
on her own employment, and that she did not expect her award 
to increase due to the veteran's death, he had died many 
years earlier.  It is quite possible that her Social Security 
Administration benefits increased years earlier due to his 
death.  Under 38 C.F.R. § 3.153 (1999), in some instances an 
application for Social Security Administration benefits may 
be considered a claim for VA death benefits.  Assuming this 
claim remains viable, as discussed below, it should be 
determined if such a claim was filed with the Social Security 
Administration.  If it were, this may entitle the appellant 
to an earlier effective date for the award of dependency and 
indemnity compensation.

This appeal also stems from a February 1999 decision of the 
Committee on Waivers and Compromises (COW) denying a waiver 
of the overpayment of dependency and indemnity compensation 
benefits.  This issue is inextricably intertwined with the 
issues of the effective date of the original award and 
whether the benefit was properly terminated.  If the award 
becomes effective from an earlier date, (and she remains 
eligible to receive the benefit) then this may offset the 
amount determined to be owed.  Similarly, if the award was 
improperly terminated, the need for a waiver of an 
overpayment may become moot.

The RO provided notice of termination of the appellant's 
dependency and indemnity compensation in a September 1998 
letter.  Following the September 1998 notice of disagreement 
with the termination, the RO that month asserted that this 
matter was unappealable.

The question of whether such a claim is appealable, however, 
is a question of the Board's jurisdiction.  As a matter of 
law, the Board has jurisdiction over issues involving 
dependency and indemnity compensation.  38 C.F.R. 
§ 20.101(a)(1), (2) (1999).  Moreover, the question of the 
Board's jurisdiction is an appealable issue itself: "all 
claimants have the right to appeal a determination made by 
the agency of original jurisdiction that the Board does not 
have jurisdictional authority to review a particular issue."  
38 C.F.R. § 20.101(c).  Subject to review by courts of 
competent jurisdiction, only the Board will make final 
decision with respect to its jurisdiction.  Id.  The Board is 
aware that the RO may have followed M-21-1, Part IV, 
 20.20(b)(1) in determining that no notice of appellate 
rights was necessary, i.e. implying no right of appeal.  The 
Board, however, is in no way bound by that particular 
provision.  38 C.F.R. § 19.5 (the Board is not bound by 
Department manuals, circulars, or similar administrative 
issues); see Morton v. West, 12 Vet. App. 477 (1999); Dyment 
v. West, 13 Vet. App. 141 (1999); but compare Fugere v. 
Derwinski, 1 Vet. App. 103 (1990), aff'd, 972 F.2d 331 (Fed. 
Cir. 1992).  While the impetus behind such a provision in 
M21-1 may have been that the VA would have no jurisdiction to 
award dependency and indemnity compensation once an election 
for FECA benefits was made, such a determination amounts to a 
decision denying benefits, subject to appeal like any other 
question of eligibility for, or entitlement to, VA benefits.

Since the appellant filed a timely notice of disagreement 
with respect to the termination of dependency and indemnity 
compensation, the Board's jurisdiction has been triggered.  
At this point, the RO should not issue a statement of the 
case with respect to whether the termination of dependency 
and indemnity compensation is appealable.  Rather, the issue 
must be REMANDED, per Manlincon v. West, 12 Vet. App. 238 
(1999), so that the RO can issue a statement of the case on 
the underlying claim itself: whether termination of 
dependency and indemnity compensation was proper.

In this regard, the Board notes that further development is 
needed on this issue as well.  The purported reason for the 
termination of the appellant's dependency and indemnity 
compensation was that she was also receiving benefits under 
the Federal Employees Compensation Act (FECA), prohibited by 
38 C.F.R. § 3.708.  It is not clear from the record, however, 
why the appellant has been receiving FECA benefits.  Although 
her June 1997 claim indicates that FECA benefits were claimed 
by the appellant, it is not clear that her current award of 
FECA benefits is based on the death of the veteran.  On the 
facts as shown in the claims file, it is entirely possible 
that she is receiving FECA benefits based upon her own work 
injury and any FECA claim pertaining to the veteran had been 
denied.  In short, the basis of her FECA award is unknown.  
To apply 38 C.F.R. § 3.708 properly, additional facts must be 
uncovered before a determination can be made with respect to 
whether dependency and indemnity compensation was properly 
terminated.

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the Office of 
Workers' Compensation Programs (OWCP), in 
Washington, DC, to obtain all available, 
relevant information pertaining to the 
appellant's FECA award.  This requested 
data should include, but is not 
necessarily limited to, the date the FECA 
award began, the disability/ies upon 
which it is based--and for which 
individual, and the amount of the award.  
Any paperwork evidencing an election to 
receive a particular benefit should be 
obtained as well.  The OWCP should be 
advised of the VA benefits potentially 
payable, the effect of any election as to 
overall VA  entitlement, and the name and 
address of the appellant.  The RO should 
undertake any further development 
pursuant to M21-1, Part IV,  20.16-
20.20 or other applicable provisions 
therein, that is not inconsistent with 
the Board's appellate practice or this 
REMAND.  As may be appropriate or 
necessary, the RO may wish to contact the 
appellant for pertinent information as 
well.  All such information obtained 
should be associated with the claims 
file.

2.  After all such available information 
is obtained, RO should then readjudicate 
whether the termination of dependency and 
indemnity compensation was proper.  If 
the claim remains denied, the RO is 
directed to promulgate a statement of the 
case on this issue and to provide the 
appellant with the appropriate notice of 
appellate rights.

3.  Unless the RO determines that FECA 
benefits have precluded an award of 
dependency and indemnity compensation 
from the date of the veteran's death in 
December 1989, the RO should further 
develop the issue of entitlement to an 
earlier effective date.  In this regard 
the RO should contact the Social Security 
Administration to obtain any records of a 
claim for benefits pertaining to the 
veteran's death.

4.  If the RO readjudicates the effective 
date issue pursuant to  3 of this 
REMAND, and ultimately sets a new 
effective date for the award of 
dependency and indemnity compensation, or 
if the RO determines the benefit was 
improperly terminated, the amount of the 
overpayment should be recalculated.  If a 
lesser (but actual) overpayment is 
calculated, the RO should refer the case 
to the COW for readjudication of the 
waiver claim.

5.  If any claim is not resolved to the 
appellant's satisfaction, she should be 
provided with either a supplemental 
statement of the case or a statement of 
the case, as appropriate, and an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



